         Case: 1:19-cv-01470 Document #: 9 Filed: 03/19/19 Page 1 of 4 PageID #:23



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

    NEKEYIA MOORE, individually and on                 )
    behalf of all others similarly situated,           )
                                                       )
                  Plaintiff,                           )
                                                       )
    v.                                                 )          Case No. 1:19-cv-01470
                                                       )
    COMCAST CORPORATION, 1                             )
                                                       )
                  Defendant.                           )
                                                       )

          AGREED MOTION FOR EXTENSION OF TIME TO RESPOND TO
     PLAINTIFF’S CLASS ACTION COMPLAINT AND TO CONTINUE THE INITIAL
                             STATUS HEARING

          Plaintiff Nekeyia Moore and Defendant Comcast Corporation (“Comcast”) (collectively,

the “Parties”) file this Agreed Motion for Extension of Time to Respond to Plaintiff’s Class Action

Complaint and to Continue the Initial Status Hearing, and would show the Court as follows:

          1.     Plaintiff filed her Class Action Complaint (“Complaint”) on February 28, 2019. See

Dkt. 1.

          2.     On March 4, 2019, Comcast was served with the summons and the Complaint.

Thus, pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), Comcast’s deadline to answer

or otherwise respond to the Complaint is March 25, 2019.

          3.     On March 18, 2019, counsel for the Parties conferred and have agreed to an

extension of 30 days for Comcast to answer or otherwise respond to the Complaint.




1
  Comcast Corporation does not waive its argument that Comcast Cable Communications, LLC, is the
proper defendant in this action. Comcast Corporation is a holding company, not an operating company, and
is therefore not involved in the day-to-day management of its operating subsidiaries, including Comcast
Cable Communications, LLC.
                                                   1
      Case: 1:19-cv-01470 Document #: 9 Filed: 03/19/19 Page 2 of 4 PageID #:24



       4.      Thus, the Parties jointly request the Court for an extension until April 24, 2019, for

Comcast to answer or otherwise respond to the Complaint.

       5.      Furthermore, on March 5, 2019, the Court set an Initial Status Hearing in this action

for April 19, 2019 at 9:30 a.m. and directed the Parties to submit a joint initial status report three

days prior to the hearing. See Dkt. 5.

       6.      In light of the jointly requested extension for Comcast to answer or otherwise

respond to the Complaint, the Parties jointly request that this Court continue the Initial Status

Hearing to a date and time that is convenient to the Court, not sooner than 21 days following the

new deadline for Comcast to answer or otherwise respond to the Complaint.

       7.      This motion is not sought for delay. In light of the nature of the allegations in the

putative class action complaint, Comcast seeks additional time to respond to the Complaint.

       WHEREFORE, the Parties respectfully request that the Court grant (1) an extension to

April 24, 2019, for Comcast to answer or otherwise respond to the Complaint, and (2) a

continuance of the Initial Status Hearing to a date not sooner than 21 days after April 24, 2019.




                                                  2
     Case: 1:19-cv-01470 Document #: 9 Filed: 03/19/19 Page 3 of 4 PageID #:25



Dated: March 19, 2019                       Respectfully submitted,


By: /s/ Aaron D. Radbil                      By: /s/ Sean G. Wieber
Aaron D. Radbil                              Sean G. Wieber
GREENWALD DAVIDSON RADBIL PLLC               (IL Bar No. 6294080)
5550 Glades Road, Ste. 500                   swieber@winston.com
Boca Raton, Florida 33431                    Katlyn E. DeBoer
Phone: 561.826.5477                          (IL Bar No. 6323797)
Fax: 561.961.5684                            kdeboer@winston.com
aradbil@gdrlawfirm.com                       WINSTON & STRAWN LLP
                                             35 W. Wacker Drive
KOZONIS & KLINGER, LTD.                      Chicago, IL 60601
Gary M. Klinger                              Telephone: (312) 558-5600
4849 N. Milwaukee Ave., Ste. 300             Facsimile: (312) 558-5700
Chicago, Illinois 60630
Phone: 312.283.3814                          Counsel for Defendant
Fax: 773.496.8617
gklinger@kozonislaw.com

Counsel for Plaintiff




                                        3
      Case: 1:19-cv-01470 Document #: 9 Filed: 03/19/19 Page 4 of 4 PageID #:26



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2019, the foregoing AGREED MOTION TO EXTEND

TIME TO RESPOND TO PLAINTIFF’S CLASS ACTION COMPLAINT has been filed

electronically and will be served on all counsel of record via CM/ECF as follows:

                                       Gary M. Klinger
                                 KOZONIS & KLINGER, LTD.
                                  gklinger@kozonislaw.com

                                     Aaron D. Radbil
                          GREENWALD DAVIDSON RADBIL PLLC
                               mgreenwald@gdrlawfirm.com

                                                      /s/ Sean G. Wieber
                                                      Sean G. Wieber



                             CERTIFICATE OF CONFERENCE

       The undersigned, counsel for Comcast in this matter, hereby certifies that counsel for

Comcast conferred with counsel for Plaintiff in this matter on March 18, 2019, and they confirmed

that they agree to the relief requested in the foregoing motion.


                                                      /s/ Sean G. Wieber
                                                      Sean G. Wieber




                                                 4
